PELHAM, J. —
Under the provisions of the statute in sncli cases made and provided, the question of the constitutionality of section 33a of the act to further provide for the revenues of the state of Alabama, approved March 31, 1911 (Acts 191.1, p. 181), was certified by the Judges of this court to the Supreme Court, and was held by that court, to be unconstitutional and void. — Ala. Con. C. & I. Co. v. Herzberg, 59 South. 305.
The section of the statute under which the tax was exacted having been held to be violative of the Constitution and void, the appellant was entitled to a judgment against the appellee for the amount paid by it under protest, and for the recovery of which this suit was instituted. Let the judgment of the court below be reversed, and a judgment here entered in favor of the appellant for the amount sued for, being the amount of license tax illegally collected, together with all costs.
Reversed and rendered.